Citation Nr: 0947099	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Seattle, Washington (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for bilateral hearing loss was granted in 
a September 2005 rating decision, and a noncompensable 
initial evaluation assigned under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, effective March 25, 2005.  The 
Veteran has asserted that the degree of his hearing loss is 
significantly higher than indicated by the assigned 
evaluation, and thus that a compensable evaluation is 
warranted.  

To that end, the Veteran's representative asserted in a July 
2009 statement that the Veteran had his hearing evaluated in 
2003, and those records may reflect greater hearing loss than 
was noted in the July 2005 VA examination report.  Review of 
the claims file reveals that those records are not associated 
with the claims file.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  On 
Remand, any outstanding private records must be requested and 
obtained.

Additionally, the Veteran's representative indicated in a 
June 2009 statement that the "irreversible degradation" of 
the Veteran's hearing acuity was "growing worse with time."  
Review of the claims file reveals that the most recent VA 
audiometric examination was conducted in July 2005, more than 
4 years ago.  VA's duty to assist includes providing a new 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened, and the available 
evidence is too old for an adequate evaluation of the current 
condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also 38 C.F.R. § 3.326 (a) (2009).  For this 
reason, a new VA examination is required.

Accordingly, the case is remanded for the following actions:

1.  Contact the Veteran, and afford him 
the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claim.  Based on the 
Veteran's response, attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the agency of 
original jurisdiction (AOJ).  If, after 
making reasonable efforts to obtain any 
of these records, the AOJ is unable to 
secure same, the AOJ must notify the 
Veteran and (a) identify the specific 
records the AOJ is unable to obtain; (b) 
briefly explain the efforts that the AOJ 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
current severity of his bilateral 
hearing loss.  The claims file, to 
include any additional private records 
obtained in conjunction with the action 
detailed above, and a copy of this 
Remand, must be provided to and reviewed 
by the VA examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of a complete VA audiological evaluation 
must be recorded, to include a statement 
detailing, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, the puretone 
threshold average of the results from 
1000 Hertz to 4000 Hertz, and the 
results of the word recognition test, in 
percentages, using the Maryland CNC 
test.  The report must be typed.

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, the issue of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss must be 
readjudicated.  If any benefit sought on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

	(CONTINUED ON NEXT PAGE)
No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

